IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,239-01


IN RE DEZMAN DURAN SCOTT, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 1157530-A AND 1227808-A

FROM HARRIS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed two applications for writs
of habeas corpus in the 178th District Court of Harris County, that more than 35 days have elapsed,
and that the applications have not yet been forwarded to this Court. It appears that the district court
entered orders designating issues in each case in May 2012.
	Respondent, the Judge of the 178th District Court of Harris County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus application.  In the
alternative, Respondent may resolve the issues set out in the order designating issues and then have
the District Clerk submit the record on such application.  In either case, Respondent's answer shall
be submitted within 30 days of the date of this order.  This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted his response.

Filed: April 10, 2013
Do not publish